DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmie de hausen (SDH) (20190370098, ‘098).

Claim 8. A device, comprising: one or more memories (see the memory in claim 1 of SDH); and one or more processors (processors are specified also in claim 1), communicatively coupled to the one or more memories, configured to: 
see the datastore (storing, with receiving being inherent) of the API specifications in the abstract); 
     process the API specifications to identify a set of API specifications that includes API specifications utilized by multiple systems (see the API’s in sect. 0037); 
     process the set of API specifications, with a machine learning model, to determine differences in the set of API specifications (see the differences, inherently determined, also in sect. 0037); 
     correct the set of API specifications, based on the differences, to generate a corrected set of API specifications (Schmie de hausen (SDH) does not correct the API specifications; however, he does provide for a functionally equivalent feature via his uniform access). Therefore, it would have been obvious to a person having ordinary skills in the art before the time of the invention to fix inconsistencies between multiple system by modifying the specifications to correct the differences (inconsistencies) to provide for uniform access via a common interface component by merely substituting a modified API specifications for the uniform access specification taught by SDH to provide for the substantially similar function of fixing (correcting) inconsistencies, see sects. 0005-0007 and the cited portions below; 
     cause the corrected set of API specifications to be implemented in the multiple systems; and replace the set of API specifications, in the data structure, with the corrected set of API specifications (SDH does not correct or modify API specifications; however, SDH does provide for a substantially similar feature to enable uniform access specification in a multi-tenant system via the title, abstract that provides for a common interface component via sects. 0005-0007; however, he does provide for a uniform access specification to fix (correct) inconsistencies (correct based on the differences in API calls), via sects. 0037-0038).
10. The device of claim 8, wherein the one or more processors are further configured to: receive a new API to be implemented in the multiple systems; process the new API and the API specifications, with the machine learning model, to identify issues with the new API; correct the issues with the new API to generate a corrected new API; and perform one or more actions based on the corrected new API (see the rejection of claim 8 above). 11. The device of claim 10, wherein the one or more processors, when performing the one or more actions, are configured to: generate a new API specification based on the corrected new API; and store the new API specification and the corrected new API in the data structure (see again the rejection of claim 8). 12. The device of claim 10, wherein the one or more processors, when performing the one or more actions, are configured to: cause the corrected new API to be implemented in the multiple systems (see again the correcting of inconsistencies in a multi-tenant system (multiple system implementing) feature cited in the rejection of claim 8 and the title of the application to SDH). 14. The device of claim 8, wherein the one or more processors are further configured to: receive information indicating a modification made to one of the APIs; update one of the API see again the rejection of claim 8).
In reference to claims 15, 16 and 20, see the rejection of claim 8.
Claims 9, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SDH, as indicated above and further in view of Lees (20150363374).
Claim 9. The device of claim 8, wherein the one or more processors are further configured to: provide, for display, the differences in the set of API specifications prior to correcting the set of API specifications based on the differences; and request approval to correct the set of API specifications prior to correcting the set of API specifications based on the differences.
These features are not taught by SDH, however they are taught by Lees in a related application (20150363374). Lees teach that the proposed changes (differences) are received (displayed) for verification and approval via sect. 0169-0171 to ensure the changes do not cause problems/conflicts. Therefore, it would have been obvious to a person having ordinary skills in the art before the time of the invention to modify SDH’s system with the features for those same reasons.

Claim 13. The device of claim 10, wherein the one or more processors, when performing the one or more actions, are configured to: generate a test case to test the corrected new API; and test the corrected new API based on the test case.


	Claim 19 is rejected for the same reasons as claim 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193